Title: From John Adams to the Comte de Vergennes, 27 July 1780
From: Adams, John
To: Vergennes, Charles Gravier, Comte de


      
       Sir
       Paris July 27th 1780
      
      Since my Letter of the Twenty first; and upon reading over again your Excellency’s Letter to me of the Twentieth, I observed one Expression which I think it my Duty to consider more particularly.
      
      The Expression I have in view is this, That the King, without being sollicited by the Congress, had taken measures the most efficacious to sustain the American Cause.
      Upon this part of your Letter, I must entreat your Excellency to recollect, that the Congress did, as long ago as the year Seventeen hundred and Seventy six, before Dr. Franklin was sent off for France, instruct him, Mr. Dean, and Mr. Lee, to solicit the King for Six Ships of the Line: and I have reason to believe that the Congress have been from that moment to this, persuaded that this object has been constantly solicited by their Ministers at this Court.
      In addition to this, I have every personal, as well as public motive, to recall to your Excellency’s Recollection, a Letter or Memorial which was presented to your Excellency in the latter end of the month of December Seventeen Hundred and Seventy Eight; or the beginning of January Seventeen Hundred and Seventy Nine in which, a great variety of Arguments were adduced to show, that it was not only good Policy, but absolutely necessary to send a superiority of Naval Force to the Coasts of the Continent of America. This Letter together with your Excellency’s answer acknowledging the receipt of it, I transmitted to Congress myself, and their Journals show that they received them near a year ago; So that the Congress, I am persuaded, rest in the most perfect security in the persuasion that every thing has been done by themselves, and their Servants at this Court, to obtain this measure, and that the necessary arrangements of the King’s naval Service, have hitherto prevented it.
      But if it was only suspected by Congress, that a direct application from them to the King, was expected, I am assured they wou’d not hesitate a moment to make it.
      I am so convinced by experience, of the absolute necessity of more consultations and communications between His Majesty’s Ministers, and the Ministers of Congress, that I am determined to omit no opportunity of communicating my sentiments to your Excellency, upon every Thing that appears to me of importance to the common Cause, in which I can do it with propriety. And the communications shall be direct in person, or by Letter, to your Excellency, without the Intervention of any third person. And I shall be very happy, and think myself highly honored, to give my poor opinion and advice to his Majesty’s Ministers, upon any thing that relates to the United States, or the common Cause, whenever they shall be asked.
      I wish I may be mistaken, but it cou’d answer no good purpose to deceive myself; and I certainly will not disguise my sentiments from your Excellency. I think that Admiral Graves, with the Ships before in America, will be able to impede the operations of M. Le Chevr: de Ternay, of M. Le Comte de Rochambeau, and of General Washington, if their plan is to attack New-York.
      If there shou’d be a Naval Battle between the Chevr: de Ternay and Admiral Graves the event is uncertain. From the near equality of Force, and the equality of bravery, and of naval science, which now prevails every where, I think we cannot depend upon any thing decisive in such an Engagement, unless it be from the particular character of Graves, whom I know personally to be neither a great Man, nor a great Officer. If there shou’d be no decission in a naval rencounter, Graves and his Fleet must lie at New-York, and de Ternay and his at Rhode Island. I readily agree that this will be a great advantage to the common Cause, for the reasons mentioned in my Letter to your Excellency, of the Thirteenth of this Month.
      But still I beg leave to suggest to your Excellency, whether it wou’d not be for the good of the common Cause, to have still further Resources in view—whether circumstances may not be such in the West Indies, as to enable Monsr. de Guichen to dispatch ships to the Reinforcement of Monsr: de Ternay, or whether it may not consist with the King’s Service to dispatch ships from Europe for that purpose, and further whether the Court of Spain cannot be convinced of the Policy of keeping open the Communication between the United States and the French and Spanish Islands in the West Indies, so as to cooperate with France and the United States in the system of keeping up a constant Superiority of Naval Power both upon the Coasts of North America, and in the West India Islands. This is the true plan which is finally to humble the English and give the combined Powers the advantage.
      The English in the Course of the last War, derived all their Triumphs both upon the Continent of America, and the Islands, from the succours they received from their Colonies. And I am sure that France and Spain, with attention to the subject, may receive assistance in this War, from the same source, equally decisive. I have the honor to be with great Respect and Attachment, Sir, your Excellency’s most obedient, and most humble Servant
      
       John Adams
      
     